Title: To Benjamin Franklin from Claude-Marie Guyétand, 23 November 1780
From: Guyétand, Claude-Marie
To: Franklin, Benjamin


Monsieur,
Jeudy, 23 Novembre 1780.
Permettez moi de vous présenter un faible ouvrage que je vais publier, dans lequel j’ai osé placer votre nom. Ce Sont mes premiers vers; ils Sont dédiés à la liberté, ils ont droit de vous plaire. J’ai dit un mot de la grande révolution du nouveau monde, c’est à Son auteur que j’en dois l’hommage.
Je suis avec un profond respect, Monsieur, Votre très-humble et très-obéissant Serviteur
Guyétandau Caffé du parnasse,Quay de L’Ecole.
